Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 1 of 11 PageID #: 263

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:ICR                                             271 Cadman Plaza East
F. #2015R01171                                      Brooklyn, New York 11201



                                                    February 9, 2021

By ECF and Email

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Kaveh Lotfolah Afrasiabi
                      Criminal Docket No. 21-46 (ERK)

Dear Judge Korman:

                 The government respectfully submits this letter in advance of the hearing
currently scheduled for February 10, 2021 at 2:30 p.m., at which the Court will consider, under
Faretta v. California, 422 U.S. 806 (1975), defendant Kaveh Lotfolah Afrasiabi’s January 28,
2021 motion to represent himself in the above-captioned matter (see Dkt. Nos. 8, 12, 13). This
letter is also submitted in response to the defendant’s February 6, 2021 pro se letter purporting
to “reject” the appointment of standby counsel. (See Dkt. No. 22).

               The government takes no position on the defendant’s self-representation
motion, but as detailed below, requests that the Court ensure that before the defendant’s motion
is granted, the defendant understands the risks and disadvantages of self-representation, both
generally and in this case in particular. Should the Court conclude that, despite these warnings,
the defendant has knowingly and intelligently waived his right to counsel, the government
respectfully requests that, notwithstanding the defendant’s opposition, the Court appoint
standby counsel who is qualified to obtain a national security clearance to act as the
defendant’s legal advisor during the pendency of this case.

                As discussed further below, appointment of cleared standby counsel is
particularly appropriate in this case, which involves charges implicating the national security
interests of the United States, and in which the government has already filed notice of its intent
to offer into evidence, or otherwise use or disclose in any proceedings in the above-captioned
matter, information obtained or derived from electronic surveillance and physical search
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 2 of 11 PageID #: 264




conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”), as
amended, 50 U.S.C. §§ 1801-1812 and 1821-1829. (See Dkt. No. 4).

   I.     Factual and Procedural Background

                On January 18, 2021, the defendant was arrested at his home in Watertown,
Massachusetts, pursuant to an arrest warrant issued on January 15, 2021, by the Honorable
Lois Bloom, United States Magistrate Judge for the Eastern District of New York. Judge
Bloom issued the arrest warrant based upon the 37-page complaint and affidavit of a special
agent of the Federal Bureau of Investigation, which described evidence that the defendant has,
since at least January 2007, worked in the United States as a paid agent of the government of
the Islamic Republic of Iran, without registering with the Attorney General of the United
States, as required by the Foreign Agents Registration Act (“FARA”).

               The defendant made his initial appearance before the Honorable Jennifer C.
Boal, United States Magistrate Judge for the District of Massachusetts, in Boston on January
19, 2021. At his initial appearance, Judge Boal informed the defendant of his rights, as
required by Rule 5 of the Federal Rules of Criminal Procedure, including his “right not to make
a statement, and that any statement made may be used against the defendant.” Fed. R. Crim.
P. 5(d)(1)(E). Judge Boal then scheduled a detention hearing for January 22, 2021.

               On January 22, 2021, Judge Boal released the defendant to home detention with
location monitoring after the government and the defendant’s retained counsel, Mr. William
Keefe, Esq., reached agreement on a series of conditions of pretrial release that were intended
to ensure that the defendant would appear as required during the pendency of this case. In
addition to home detention with location monitoring, the defendant agreed to sign an unsecured
bond in the amount of $250,000, to post $10,000 in cash bail, to obtain surety bonds in various
amounts signed by members of his family, and he further agreed to the conditions of release
that he have no contact with individuals known to him to be current or former officials of the
Iranian government, nor with any potential witnesses or coconspirators.

               On January 25, 2021, a grand jury sitting in the Eastern District of New York
returned a two-count indictment charging the defendant with acting and conspiring to act as
an agent of the Government of Iran without registration with the Attorney General of the
United States, as required by FARA. The case was assigned to this Court. Following his
indictment, the defendant began sending the government numerous email communications.
On January 28, 2021, the defendant sent two emails to the government on the subject of self-
representation, the first informing the government that “as of today” the defendant would
represent himself, and a second email that the defendant asked the government to forward to
Court staff. (See Dkt. No. 8 (second email)). On January 29, 2021, the Court issued a minute
order indicating that the Court would address the defendant’s pro se self-representation motion
at the hearing scheduled for February 10, 2021.

               The defendant thereafter continued to send emails to the government, the Court
and others, including several emails attaching pro se motions. Among other things, on January
30, 2021, the defendant asked the government to “confirm that there is no financial restriction

                                              2
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 3 of 11 PageID #: 265




on me and I have been informed by my attorney William Keefe that he has raised with you the
issue of checks from UN and there is no legal bar in cashing them.” The government responded
by noting that the government could not provide the defendant legal advice and advised the
defendant to speak with an attorney.

               On January 31, 2021, the Court issued a Memorandum Opinion deferring
consideration of any of the defendant’s pro se motions until after the Faretta hearing on
February 10, 2021. The Court advised the defendant that an attorney from the Federal
Defenders of New York would be appointed to advise the defendant with respect to his
decision to waive his right to counsel and to represent himself. Shortly thereafter, the
defendant emailed the government and the Court a response to the Court’s Order in which the
defendant criticized the quality of representation he had received in past cases, declared his
confidence that he would prevail in this matter, and announced his intention to use the criminal
proceedings, not only to prevail in court, but also to “defend[] the honor and integrity of
Defendant’s wealth of writings that transcend Iran.”

               Since the Court’s Order, the defendant has continued to file pro se motions, to
make various factual representations to the government, and to request legal advice in
numerous email communications. For example, on February 1, 2021, the defendant sent the
government an email in which he stated he was “seriously considering the option of staging a
hunger strike to protest the thinly-disguised abuse of my human rights.” On February 2, 2021,
the defendant sent the government an email with the subject line “correction,” in which the
defendant advised the government that the aggregate amount of payments that the Complaint
alleged the defendant had received in the form of checks from the Permanent Mission of the
Islamic Republic of Iran to the United Nations (the “IMUN”) was wrong. The defendant stated
that during certain time periods he had been paid by the IMUN in cash, and not by check. As
another example, on February 6, 2021, the defendant sent the government and the Court an
email attaching a pro se “Motion to Continue His Consulting Position With the Mission of the
Islamic Republic of Iran” in which he admitted “his 13-year consulting role with the Islamic
Republic of Iran” and admitted that he “counts on this role for his monthly sustenance as well
as his important health insurance.” (Dkt. No. 23).

               On February 5, 2021, the Court’s law clerk advised the defendant by email that
the Court had appointed Ms. Deirdre D. von Dornum, Esq. of the Federal Defenders to serve
as standby counsel to advise the defendant. The defendant promptly responded on February
6, 2021, with a pro se letter purporting to “reject[] the Court’s offer of providing standby
counsel to assist him in this instant action.” (Dkt. No. 22). The defendant cited, among other
reasons, the fact that the “Defendant has absolutely no respect for the opposition and its legal
capability that could possibly result in a favorable outcome to them,” the defendant’s own
confidence in his “proven legal expertise” and “keen knowledge of complex litigation,” the
defendant’s concern for “multiple voices, second chair counsel, and dichotomous
representation because of standby counsel,” and his determination “to deliver a resounding and




                                               3
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 4 of 11 PageID #: 266




humiliating defeat to the opposition as a pro se, defending his integrity before the jurors and
the global public, without the slightest input by any assisting counsel.” (Dkt. No. 22).

              Also on February 6, 2021, the defendant sent an email to the government in
which he again threatened to stage a hunger strike. Later that day the defendant emailed the
government several legal questions he wished to send to the FARA Unit of the U.S.
Department of Justice. The government responded by reiterating that it could not give the
defendant legal advice, and referred the defendant to his Court-appointed standby counsel, Ms.
von Dornum.

   II.     Applicable Law

           A.      Waiver of the Right to Counsel and Limits on the Defendant’s Right to Self-
                   Representation

               The Sixth Amendment “grants to the accused personally the right to make his
defense” and therefore necessarily provides for a criminal defendant’s right to self-
representation. Faretta, 422 U.S. at 819. Before self-representation is appropriate, a criminal
defendant must “knowingly and intelligently” forego the traditional benefits associated with
the right to counsel. See Faretta, 422 U.S. at 835.

               Whether a defendant’s waiver of the right to counsel is “knowing and
intelligent” depends upon the particular facts and circumstances of the case and characteristics
of the defendant himself, including the defendant’s conduct. United States v. Fore, 169 F.3d
104, 108 (2d Cir. 1999). In making this assessment, the Second Circuit has “rejected rigid
waiver formulas or scripted procedures” and has “emphasized that ‘knowing and intelligent’
waivers depend on the totality of the circumstances.” Dallio v. Spitzer, 343 F.3d 553, 563 (2d
Cir. 2003) (internal citations omitted); United States v. Brown, 634 F. App’x 806, 808 (2d Cir.
2015) (the Court must look to the “totality of the circumstances,” not “rigid waiver formulas
or scripted procedures”).

                “Although there is no talismanic procedure to determine a valid waiver, the
district court should engage the defendant in an on-the-record discussion to ensure that [he]
fully understands the ramifications of [his] decision.” United States v. Hausa, 922 F.3d 129,
134–35 (2d Cir.) (quotation marks omitted), cert. denied, 140 S. Ct. 208 (2019).

                From defendant’s answers and from its own observations, the
                trial court must be persuaded that the waiver is a rational one, and
                that defendant has the mental capacity to comprehend the
                consequences of relinquishing a constitutional right. An accused
                must therefore have had the disadvantages of proceeding without
                counsel pointed out to [him] and must be shown to possess
                sufficient ability to understand the nature of the proceedings
                against [him].




                                                 4
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 5 of 11 PageID #: 267




United States v. Schmidt, 105 F.3d 82, 88 (2d Cir. 1997) (internal citations omitted). In
considering whether the “totality of the circumstances” demonstrate that a defendant’s decision
to exercise his right of self-representation is knowing and intelligent, the Second Circuit has
considered whether the defendant “understood that he had a choice between proceeding pro se
[or] with assigned counsel,” “understood the advantages of having one trained in the law to
represent him,” and “had the capacity to make an intelligent choice.” United States v.
Culbertson, 670 F.3d 183, 193 (2d Cir. 2012). Thus, although district courts in this Circuit
commonly give them, “explicit warnings about the dangers and disadvantages of self-
representation” are not “a minimum constitutional prerequisite to every valid waiver of the
right to counsel.” Dallio, 343 F.3d at 563. The overall record “must establish that a defendant
knew what he [was] doing and his choice [was] made with eyes open.” United States v.
Hurtado, 47 F.3d 577, 583 (2d Cir. 1995) (internal quotation marks omitted).

                “Even if a waiver of counsel is found to be knowing and intelligent, ‘[a] trial
court may deny the right to act pro se where the defendant deliberately engages in serious and
obstructionist misconduct, or is not able and willing to abide by rules of procedure and
courtroom protocol.’” Hausa, 922 F.3d at 135 (quoting Clark v. Perez, 510 F.3d 382, 395 (2d
Cir. 2008) (internal citations and quotation marks omitted)). “[A] judge may use willingness
and ability to abide by courtroom protocol as prerequisites for accepting a defendant’s waiver
of his right to counsel.” Davis v. Grant, 532 F.3d 132, 143 (2d Cir. 2008) (emphasis in
original). The right to self-representation “is not a license to abuse the dignity of the
courtroom.” Clark, 510 F.3d at 395 (quoting Faretta, 422 U.S. at 834 n.46).

           B.      The Court’s Discretion to Appoint Standby Counsel Over the Defendant’s
                   Objection

                While a defendant does not have a constitutional right to hybrid representation,
see Schmidt, 105 F.3d at 90, Faretta approved the practice of appointing “even over objection
by the accused . . . a ‘standby counsel’ to aid the accused if and when the accused requests
help, and to be available to represent the accused in the event that termination of the
defendant’s self-representation is necessary,” Faretta, 422 U.S. at 834 n.46. The Supreme
Court later reiterated in McKaskle v. Wiggins that

                A defendant’s Sixth Amendment rights are not violated when a
                trial judge appoints standby counsel—even over the defendant’s
                objection—to relieve the judge of the need to explain and enforce
                basic rules of courtroom protocol or to assist the defendant in
                overcoming routine obstacles that stand in the way of the
                defendant’s achievement of his own clearly indicated goals.
                Participation by counsel to steer a defendant through the basic
                procedures of trial is permissible even in the unlikely event that
                it somewhat undermines the pro se defendant’s appearance of
                control over his own defense.




                                                5
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 6 of 11 PageID #: 268




McKaskle v. Wiggins, 465 U.S. 168, 184 (1984). Indeed, although “a standby counsel’s duties
are considerably more limited than the obligations of retained or appointed counsel,” Schmidt,
105 F.3d at 90, there is “no absolute bar on standby counsel’s unsolicited participation” in a
criminal case after the defendant has invoked the right of self-representation, McKaskle, 465
U.S. at 176. So long as the defendant retains “actual control over the case he chooses to present
to the jury,” and the “participation by standby counsel without the defendant’s consent [does
not] destroy the jury’s perception that the defendant is representing himself,” standby counsel
may participate in the proceedings even over the defendant’s objection. McKaskle, 465 U.S.
at 178.

   III.    Discussion

           A.     Faretta Inquiry

                The defendant has been charged with acting and conspiring to act as an agent of
the government of the Islamic Republic of Iran, charges that implicate the national security
interests of the United States. Moreover, the government has already filed notice of its intent
to use information obtained or derived from electronic surveillance and physical search
conducted pursuant to FISA. (See Dkt. No. 4). The government has determined that there is
classified information related to this case that may be subject to disclosure in advance of trial
under applicable rules, statutes and/or case law. Thus, during the course of this prosecution,
it may be necessary to provide defense counsel with access to certain government documents
and information which is classified at the “Confidential,” “Secret,” and perhaps “Top Secret”
levels, and which may be subject to additional restrictions on handling and dissemination
within those levels. Executive Order 13,526 sets forth the requirements for access to classified
information and states that before such access is given, all persons must be cleared by the
appropriate agency head or designee, and have a need-to-know. Exec. Order No. 13,526
§ 4.1(a)(1) & (3), 75 Fed. Reg. 707 (Jan. 5, 2010). Unauthorized disclosure of classified
information constitutes a violation of federal criminal law. See, e.g., 18 U.S.C. § 798
(prohibiting unauthorized disclosure of classified information).

               If the defendant chooses to represent himself, the government will not be able
to disclose classified information to the defendant in discovery. As an individual charged with
acting as an agent of a foreign government, the defendant will not be eligible to obtain a
national security clearance, and thus federal law would prohibit the disclosure of classified
information to the defendant. Accordingly, the government requests that, in discussing with
the defendant the disadvantages of self-representation, the Court inquire about the defendant’s
knowledge of the Classified Information Procedures Act and ensure the defendant understands
that he will not be given personal access to any classified information disclosed in discovery.

               Moreover, the defendant’s statements in various email communications,
described above, suggest that he views this prosecution as a vehicle to vindicate personal
interests separate and apart from the question of his guilt of the charged crimes. Indeed, the
defendant’s stated goal of representing himself to “humiliat[e]” the government and his
repeated threats to commence a hunger strike, suggest that the defendant may not understand


                                               6
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 7 of 11 PageID #: 269




that, if he represents himself, he will be expected to comply with courtroom protocol and
procedure throughout the proceedings. Accordingly, the government requests that the Court
ensure that the defendant is aware that if he represents himself he will be expected to comply
with courtroom protocol and procedure throughout the prosecution and trial.

               Consistent with the foregoing, at the hearing the government respectfully asks
the Court to pose the following questions to the defendant (in addition to any other questions
the Court or standby counsel may wish to pose): 1

              1.     You have a constitutional right to be represented by an attorney at every
                     stage of this proceeding. Do you understand that?

              2.     Do you understand that, if you are unable to afford an attorney, the Court
                     will appoint one on your behalf at no cost to you?

              3.     You also have a constitutional right to represent yourself, if you so
                     choose. Do you wish to do so in this case?

              4.     Have you ever studied law?

              5.     Have you ever represented yourself in a criminal action?

              6.     Do you understand that you are charged with two crimes, conspiracy to
                     act as an agent of the government of the Islamic Republic of Iran, and
                     acting as an agent of the government of the Islamic Republic of Iran, in
                     violation of the Foreign Agents Registration Act?

              7.     Do you understand that the maximum term of imprisonment as to each
                     Count is five years?

              8.     Do you understand that if you are found guilty of both of these crimes
                     the Court can order that the sentences be served consecutively, that is,
                     one after another – meaning that the total term of imprisonment to which
                     you may be sentenced is 10 years?

              9.     Do you understand that if you are found guilty of the crimes charged in
                     the indictment the Court must impose a special assessment of $100 as to
                     each Count?




       1
                Adapted from Benchbook for U.S. District Court Judges (6th ed. 2013), at 5-7,
available at https://www.fjc.gov/sites/default/files/2014/Benchbook-US-District-Judges-6TH-
FJC-MAR-2013.pdf.


                                              7
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 8 of 11 PageID #: 270




           10.   Do you understand that, at sentencing, the Court may impose a term of
                 supervised release to follow any term of imprisonment and fines in the
                 amount of up to $250,000 as to each Count?

           11.   Do you understand that, at sentencing, the Court may direct you to forfeit
                 certain assets?

           12.   Do you understand that, because you are an alien, if you are found guilty
                 of either of the charged crimes you will be subject to removal from the
                 United States?

           13.   Do you understand that if you choose to represent yourself, you are on
                 your own, and that I cannot tell you or even advise you how you should
                 handle any aspect of your case?

           14.   Do you understand that any statements you make in the course of
                 representing yourself may be used by the government against you,
                 including at trial or in any future proceedings related to this case?

           15.   Are you familiar with the Federal Rules of Evidence?

           16.   Do you understand that the Rules of Evidence govern what evidence may
                 or may not be introduced at trial, and that in representing yourself, you
                 must abide by these very technical rules, and that they will not be relaxed
                 for your benefit?

           17.   Are you familiar with the Federal Rules of Criminal Procedure?

           18.   Do you understand that those rules govern the way a criminal action is
                 handled at trial, that you are bound by those rules, and that they will not
                 be relaxed for your benefit?

           19.   Are you familiar with the Classified Information Procedures Act?

           20.   Do you understand that the Classified Information Procedures Act
                 establishes certain procedures for the handling of classified information
                 in criminal cases and is designed to protect and restrict the discovery of
                 classified information, that any discovery of classified information will
                 be governed by these procedures, and that they will not be relaxed for
                 your benefit?

           21.   Do you understand that this case may involve the disclosure of classified
                 information in discovery, and that you will not be permitted to personally
                 review any classified information disclosed by the government because
                 you are not eligible to receive a security clearance?




                                          8
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 9 of 11 PageID #: 271




                22.      Do you understand that you will be expected to obey and follow the
                         orders I issue during the course of this prosecution, and that you can be
                         sanctioned for failing to comply with my rulings?

                23.      Do you understand that the right to self-representation is not a license to
                         abuse the dignity of the courtroom, and that you will be expected to
                         follow courtroom protocol and procedure?

                24.      Has anyone threatened you or forced you to make this request to
                         represent yourself?

                25.      Now, in light of the penalties that you might suffer if you are found
                         guilty, and in light of all of the difficulties of representing yourself, do
                         you still desire to represent yourself and to give up your right to be
                         represented by a lawyer?

                26.      Is your decision entirely voluntary?

If the answer to the two preceding questions is yes, the government requests that the Court
make a finding on the record that the defendant has knowingly, intelligently and voluntarily
waived his right to counsel:

                27.      I find that the defendant has knowingly, intelligently and voluntarily
                         waived the right to counsel. I will therefore permit the defendant to
                         represent himself.

           B.         The Need for Standby Counsel

              If the Court determines that the defendant has knowingly and intelligently
waived his right to counsel, the government respectfully submits that the Court should appoint
cleared standby counsel to assist the defendant with this complex case, which will include
voluminous unclassified discovery and may require the disclosure of classified discovery to
cleared standby counsel. The government submits that the Court should appoint standby
counsel even over the defendant’s objection.

                “Where a pro se defendant lacks the ability to defend himself adequately or
vacillates in his resolve to continue without representation,” the Second Circuit has held that
“the judge can appoint stand-by counsel to assist the defendant in representing himself.”
Williams v. Bartlett, 44 F.3d 95, 100 (2d Cir. 1994). Whether to appoint standby counsel, and
who to appoint, are matters of discretion for the district court. See United States v. Mills, 895
F.2d 897, 904 (2d Cir. 1990) (holding that a defendant is “not entitled to the appointment of a
standby of his own choosing” and that the issue “was within the discretion of the [district]
court”). District courts in this Circuit have exercised their discretion to appoint standby
counsel to assist a defendant who seeks to represent himself in a complex case. See United
States v. Little, No. 12-CR-00647 (ALC), 2014 WL 3604417, at *5 (S.D.N.Y. July 16, 2014)
(finding that “complexities of the case warrant standby counsel” but rejecting defendant’s


                                                  9
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 10 of 11 PageID #: 272




request to have his retained standby counsel appointed under the Criminal Justice Act); United
States v. Teyibo, 877 F. Supp. 846, 853 (S.D.N.Y. 1995) (appointing standby counsel “in a
case involving complex charges and serious penalties”), aff’d, 101 F.3d 681 (2d Cir. 1996).

                Indeed, in prosecutions that involve, or may involve classified information,
courts have regularly appointed standby counsel with national security clearances (“cleared
standby counsel”) to receive and review classified discovery that a defendant will not be
permitted to review because the defendant cannot receive a security clearance. For example,
in United States v. Moussaoui, 591 F.3d 263, 283 (4th Cir. 2010), in which Moussaoui was
charged with terrorism offenses, the district court entered a protective order governing the
disclosure of classified discovery which permitted the disclosure of classified information to
cleared defense counsel, but permitted disclosure of classified information to Moussaoui only
if the court determined such access was necessary. When Moussaoui thereafter chose to
represent himself, the Fourth Circuit recognized that “[b]ecause of the complexity of the case,
the district court opted to exercise its discretion to appoint standby counsel to assist the court
and Moussaoui with these matters,” namely classified discovery. Id.

               The Moussaoui court’s approach to balancing the defendant’s right to self-
representation against the need to prevent the unauthorized disclosure of classified information
has been followed in a number of other cases. See, e.g., United States v. Subasic, No. 5:09-
CR-216-FL-3, 2011 WL 1930628, at *1 (E.D.N.C. May 19, 2011) (“Although a defendant has
a right to conduct his own defense, here principles of national security also come into play that
do not permit defendant to have access to classified evidence without some further showing of
necessity and without the assistance by standby counsel.”). More recently, in United States v.
Naseer, a case in this district in which a defendant charged with federal crimes of terrorism
chose to represent himself, Judge Dearie appointed cleared standby counsel to review any
classified discovery and conduct classified litigation on Naseer’s behalf, while prohibiting the
defendant from personally reviewing classified discovery. See United States v. Naseer, No.
10-CR-19 (RJD), 2014 WL 12909332, at *2 (E.D.N.Y. June 20, 2014) (granting government’s
motion to provide classified summary substitutions of material discoverable under 18 U.S.C.
§ 3500 and Giglio v. United States, 405 U.S. 150 (1972) to counsel while ordering that “[t]he
classified summaries and the information they contain may not be shared with the defendant
personally”); see United States v. Naseer, No. 10-CR-19 (RJD), Dkt. No. 369 (Jan. 7, 2015)
(letter memorializing disclosure of classified discovery to standby counsel).

               As detailed above, because the defendant is charged with acting as an agent of
the government of the Islamic Republic of Iran, he will not be able to qualify for a national
security clearance, and if it becomes necessary to do so, the government will be able to disclose
classified information in discovery, if at all, only to cleared counsel. Accordingly, if the Court
determines that the defendant has knowingly and intelligently waived his right to counsel, the




                                               10
Case 1:21-cr-00046-ERK Document 27 Filed 02/09/21 Page 11 of 11 PageID #: 273




government respectfully submits that the Court should appoint cleared standby counsel to
assist the defendant.



                                               Respectfully submitted,

                                               SETH D. DUCHARME
                                               Acting United States Attorney

                                        By:
                                               Ian C. Richardson
                                               Assistant U.S. Attorney
                                               (718) 254-6299

cc:   Kaveh Lotfolah Afrasiabi (defendant) (by Email)
      Deirdre D. von Dornum, Esq. (standby counsel) (by Email)
      Clerk of Court (ERK) (by ECF and Email)




                                          11
